Per Curiam. This claim arose out of a criminal assault on November 10, 1974 at approximately 10:15 p.m. in the 700 block of North Church Street in Decatur, Illinois. Marie Virgo seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, Ill. Rev. Stats., 1973, Ch. 70, Par. 71, etseq. (Hereafter referred to as the "Act”). This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under the Act to wit: "Aggravated Assault, Illinois Revised Statutes, 1973, Ch. 38, Par. 12-2.” 2. A detailed summary of the facts and information considered by the Court is contained in an Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter and the facts as reported therein’ are incorporated in this opinion by reference. 3. That said crime occurred at 10:15 p.m. in the 700 block of North Church Street, Decatur, Illinois, at which time claimant was struck on the head and knocked to the ground. 4. That said crime was reported to Decatur City Police Department promptly and claimant at all times has cooperated with law enforcement officials. 5. That the assailants have not been apprehended. 6. Claimant, as indicated by the report of the Attorney General, did not provoke the incident. 7. Claimant is not a relative of or a member of the same household of the assailant. 8. Claimant has suffered pencuniary loss in excess of $200 compensible by section 74 of the Act, to wit: Hospital .........................................$ 85.10 Ambulance ........................................ 34.80 Medication ........................................ 5.00 $124.90 9. Claimant has suffered a loss of wages in the amount of $96 based on pay vouchers submitted to the Attorney General. 10. Claimant has petitioned the Court for personal property stolen during the commission of this attack. In Section 74 of the Act, the Legislature has specifically stated that, personal property shall not be considered as pecuniary loss. 11. Claimant has not received nor is she entitled to any sums of money as a result of this injury which would be considered a set-off of any award. 12. Pursuant to Ill. Rev. Stats., 1973, ch. 70, par. 71, this Court must deduct the first $200 in expenses. 13. That proof submitted in support of this claim satisfies all of the requirements of this Act and the claim is, therefore, compensible thereunder. It Is Hereby Ordered that the sum of $20.90 (Twenty Dollars and Ninety Cents) be awarded Marie L. Virgo as a victim of a violent crime.